 


109 HCON 229 IH: Supporting the goal of the United States establishing a responsible energy policy toward the Gulf of Guinea region in Western Africa that encourages local content development and greater governmental transparency.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 229 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Hastings of Florida submitted the following concurrent resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Supporting the goal of the United States establishing a responsible energy policy toward the Gulf of Guinea region in Western Africa that encourages local content development and greater governmental transparency. 
 
Whereas the United States buys approximately 15 percent of its oil from the Gulf of Guinea region in Western Africa; 
Whereas research indicates that in 10 years the United States will import 25 percent of its oil from the Gulf of Guinea region; 
Whereas the Gulf of Guinea region comprises the countries of Nigeria, Cameroon, Gabon, Equatorial Guinea, Angola, Congo-Brazzaville, Sao Tome and Principe, and the Democratic Republic of Congo; 
Whereas political analysts have been pressuring the United States Government to find ways to diversify oil imports by the United States that rely too heavily on crude oil from the turbulent Middle East region; 
Whereas over $500,000,000,000 will be spent on oil fields in the Gulf of Guinea in the next decade, and governments in the oil-producing region are set to make over $200,000,000,000 in oil revenue within this decade alone; 
Whereas African countries will earn revenue and capital through taxation, royalties, rent-sharing agreements, and joint ventures; 
Whereas African oil has emerged as a strategic interest of the United States; 
Whereas the amount of oil that is imported from West Africa is equal to that which is imported from Saudi Arabia; 
Whereas research indicates that Africa could prosper in the decade ahead as a major supplier of oil and gas to a world where energy demand is rising quickly; 
Whereas the Gulf of Guinea is viewed as the next major growth area in the world, due to its large abundance of energy resources, which includes natural gas; 
Whereas the Gulf of Guinea will soon become the leading deepwater offshore oil production center in the world; 
Whereas it is vital for the continuation of the energy stability of the United States that African oil-producing countries become more stable, transparent, and democratic; 
Whereas local content development is the concept of training, using, and employing local or indigenous technology and expertise for the creation of an industrial or manufacturing base that will employ local workers and create entrepreneurial opportunities for local citizens; 
Whereas local content development can be used to create an environment that generates employment and leads to greater wealth-building opportunities, which can combat civil strife and lead to positive factors that contribute to the support of democratic institutions; 
Whereas increasing demands are being made by the governments of African countries for greater participation by indigenous companies in the energy sector, from construction to exploration and production; 
Whereas the United States will continue to engage the Gulf of Guinea region for the foreseeable future and can ensure stability by encouraging United States corporations to engage in partnerships with the indigenous people through local content development initiatives; 
Whereas governmental corruption is the greatest obstacle to development; and 
Whereas the Congress should increase funding by the United States Agency for International Development to support nongovernmental organizations in Africa that work to overcome corruption in African countries, especially in oil producing countries: Now, therefore, be it 
 
That the Congress— 
(1)fully supports the goal of the United States establishing a responsible energy policy toward the Gulf of Guinea region in Western Africa that encourages local content development and greater governmental transparency; 
(2)fully encourages United States congressional delegations to the Gulf of Guinea region in Western Africa in order to improve and garner greater attention for the relationship between the United States and Gulf of Guinea oil-producing countries; 
(3)fully supports enhancing funding by the United States Agency for International Development to support nongovernmental organizations in Africa that work to overcome corruption in African countries; 
(4)urges the Bush Administration— 
(A)to provide debt-relief authorized under the Foreign Assistance Act of 1961 or any other provision of law, and trade benefits under the African Growth and Opportunity Act (AGOA), to reward countries that adhere to the principles of transparency, human rights, and democracy; and 
(B)to partner and work with local organizations in Africa that monitor the management and distribution of oil wealth; 
(5)urges the United Nations to— 
(A)support multilateral transparency and make the provisions of the Foreign Corrupt Practices Act international law that is enforced by the Security Council and violations of which are punished with full economic sanctions; and 
(B)use the United Nations Development Program to promote practical programs that work with civil groups, local organizations, and women’s associations to promote greater transparency, poverty reduction, and full democratic participation in civil society; 
(6)urges oil companies organized under the laws of the United States that are operating in Africa to— 
(A)pursue local content development projects and participate in joint ventures with indigenous companies; 
(B)fully disclose all net taxes, fees, royalties, signing bonuses, and other payments made to African governments; 
(C)engage with the African-American business community in the United States in developing and participating in investment and economic development opportunities in the Gulf of Guinea region; and 
(D)combat and prevent environmental degradation and uphold the principles of environmental justice; 
(7)urges the President to encourage leaders of African countries to— 
(A)establish legislative initiatives that call for the implementation of local content development programs; 
(B)establish future generation funds that will be used to invest a portion of a current oil revenue of each such country to prepare for a post-oil future; 
(C)uphold and guarantee respect for human rights, transparency, and full civil participation in the democratic process; 
(D)explore measures to ensure women are given the opportunity to obtain equal and fair employment within the energy sector; and 
(8)urges the President to issue a written declaration stating that the United States will establish a responsible energy policy toward the Gulf of Guinea region in Western Africa that encourages local content development and greater governmental transparency. 
 
